White, J.
This is an appeal from a refusal of the county judge, in chambers, to release and discharge appellant under a proceeding on habeas corpus. As shown by the record, appellant was tried upon his plea of guilty, before a justice of the peace, upon a charge of unlawfully carrying arms, and was fined in the sum of $25. Instead of rendering judgment committing defendant to the custody of the sheriff until the fine and costs were paid, and awarding execution as provided by arts. 3311, 3313, Paschal’s Digest, the judgment ordered a copias pro fine to issue, and upon this copias the defendant was arrested, and, as he claims,, illegally arrested and restrained of his liberty.
In other words, he seeks, by means of the writ of habeas *501corpus, to have reviewed and corrected a mere irregularity in a judgment rendered against him. This he cannot do. <l The writ of habeas corpus does not operate as an appeal, writ of error, or certiorari, nor has it the force or effect of those proceedings. It does not reach such errors or irregularities as would render a judgment voidable only, but only such illegalities as render it void. An irregularity is a disregard of some prescribed rule or mode of proceeding, and consists either in omitting to do some thing necessary to the due and orderly prosecution of the cause, or in doing it at an unseasonable time, or in an improper manner.” Ex parte Schwartz, 2 Texas Ct. App. 74. See also Griffin v. The State, 5 Texas Ct. App. 457; Parker v. The State, 5 Texas Ct. App. 579, and authorities cited.
The judgment of the County Court in refusing to discharge appellant is affirmed, and it is further ordered that appellant pay all the costs of this proceeding' by habeas corpus.

Ordered accordingly.